This action was begun by Ewald Schneider, plaintiff, on July 13, 1944, against The Journal-Times Company, a corporation, defendant, publisher of the Racine Journal-Times, a daily newspaper, to recover damages claimed to have been sustained by reason of an alleged libel of the defendant.  The *Page 392 
plaintiff demurred to three affirmative defenses in the answer. From an order overruling the demurrer, entered on December 4, 1944, the plaintiff appeals.
The complaint in this action in all material particulars is substantially the same as the complaint in the case of Schneider v. Kenosha News Publishing Co.,ante, p. 382, 20 N.W.2d 568.  The plaintiff demurred to the fourth and fifth paragraphs of the answer and also to the second sentence of paragraph 2 of the answer.
The fourth and fifth paragraphs are substantially the same as paragraphs 3 and 4 of the answer of the Kenosha News Publishing Company.  What was said in that case applies in this case with equal force, solar as these defenses are concerned.
The demurrer to the second sentence of paragraph 2 was likewise properly overruled.  Sec. 263.17, Stats., provides that the plaintiff may demur to any alleged defense in the answer.  It does not authorize a demurrer to a sentence taken out of its context in an affirmative defense.
By the Court. — The order overruling the demurrer is affirmed. *Page 393